AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

 

 

 

 

Return
Case No.: _ | Date and time warrant executed: _ | Copy of warrant and inventory left with:
3:18 MJ 16 01/24/2018 3:53 pm n/a
Inventory made in the presence of :
n/a

 

Inventory of the property taken and name of any person(s) seized:

See attached report for a list of data which was seized from the cellular telephones.

=" FILED
= CHARLOTTE, NC

JUN 21 2019

US DISTRICT COURT
WESTERN DISTRICT OF NC

 

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

 

 

Date: OG/41 [20/9 Ko
/ | or Executing officer's signature
Michael Sardelis, FBI TFO

 

Printed name and title

 

 

Case 3:18-mj-00016-DCK Document 2 Filed 06/21/19 Page 1 of 21

 
AO 93 (Rev. 11/13) Search and Seizure Warrant

 

UNITED STATES DISTRICT COURT Cettified to be a true ang

correct copy of the original
for the U.S. District Court

Western District of North Carolina Frank G. Johns, Cletk

     

iy),
In the Matter of the Search of Deputy Clerk
pate_Watyloole

(Briefly describe the property to be searched
or identify the person by name and address)

NINETEEN CELLULAR TELEPHONES AND TABLETS,
CURRENTLY LOCATED AT 7915 MICROSOFT WAY,
CHARLOTTE, NORTH CAROLINA

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

CaseNo. 3:18-mj- |i

Nee? Nee Nee ee ee ee

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Western District of North Carolina

 

(identify the person or describe the property to be searched and give its location):

SEE SEARCH WARRANT AFFIDAVIT ATTACHMENT A.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

SEE SEARCH WARRANT AFFIDAVIT ATTACHMENT B.

YOU ARE COMMANDED to execute this warrant on or before February 3, 2018 (not to exceed 14 days)
C1 in the daytime 6:00 a.m. to 10:00 p.m. at any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to J udge , Keas le fu ¢ “au ar .
. (United States Magistrate Judge)

1 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

O} for 30 days (not to exceed 30) until, the facts justifying, the later specific date of

 

 

Date and time issued: i [a4 iz 2H Pr “ ’ —
us signature

City and state: Charlotte, North Carolina David C. Keesler, U.S. Magistrate Judge

 

 

Printed name and title

Case 3:18-mj-00016-DCK Document 2 Filed 06/21/19 Page 2 of 21

 
-Gontents ee

 

Application Usage

® Facebook Messenger
8

Emails
Form Data

Instant Messages

Web History

Data
s
s
o
@ Configurations
’

® tmages

we Text

® Uncategorized
a

Case 3:18-mj-00016-DCK

Attached Reports for Case No. 3:18 MJ 16

1B196, Apple iPad Air

(81 Deleted}
(34 Delsted}
(2 Deleted)

(852 Deleted)
(14 Detated}

(890 Daleted)

(57 Deleted}
(a Delatad)

38140
4543
51260
&6

1

Page 1 of 19
Document 2. Filed 06/21/19

23
178278
558

32

(91 Deleted)
(34 Deleted)
(2 Deleted)

(2 Deleted)

(852 Deleted}
(14 Deleted)

(893 Detaled)

(135 Deleted)
(1 Deleted}

(57 Deleted)
(8 Deleted)

 

Page 3 of 21

 
 

Attached Reports for Case No. 3:18 MJ 16

1B198, Alcatel A205G-B

Contents _

 

Call Lag

SIM Data

Timeline

Data Files {1 Dateted) (1 Deleted)
@ Text (1 Deleted) (1 Deleted)

® Uncategorized

Page 2 of 19

Case 3:18-mj-00016-DCK Document 2 Filed 06/21/19 Page 4 of 21

 

 

 

 

 

 
Attached Reports for Case No. 3:18 MJ 16

1B199, Apple iPhone 5s

 

Contents

   

Contacts
Data

 

Data
® Text
s

 

 

 

 

 

 

|
|:
Page 3 of 19 :
Case 3:18-mj-00016-DCK Document 2 Filed 06/21/19 Page 5 of 21 |
Attached Reports for Case No. 3:18 MJ 16

1B200, CoolPad 3320A

Conten ts ;

 

Autofill

(2 Deleted)

(5 Deleted)

Device Users

(6 Deleted)
(5 Detetad)

SMS Messages 7 (7 Deleted)
Accounts

Web History

{11 Detated) (11 Deleted)
Data Files (172 Deleted) (172 Deteled}
' (10 Deleted) (10 Deleted)

(1 Deleted) (1 Deletad)

© Documents

5 (2 Deleted) (2 Deleted)
® Text (12 Deleted) (12 Deleted)
© Uncategorized (147 Deleted) (147 Detaled)

Page 4 of 19

Case 3:18-mj-00016-DCK Document 2 Filed 06/21/19 Page 6 of 21

 
Attached Reports for Case No. 3:18 MJ 16

1B201, HTC PJ40110

Contents

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(ike Calendar 771 (690 Deleter) 71 (690 Detetad))

&., Call Lag ‘ | 573 (18 Detated) 573 (18 Deleted)

fy Chats 328 (35 Deleted} 328 (35 Deleted)
© Facebook 19 (19 Deleted) 13 (19 Deleted)
© Googla+ Wall 1 (1 Deleted) 1 (1 Deleted)
® GaSMS a 8 !
@ Kik Messenger 276 (13 Delated) 276 (13 Deleted)
© coVeo 33 (1 Deleted) 23 (1 Deleted)
@ WhatsApp 1 (1 Dateted) 1 (1 Deleted) .

(S) Contacts | 1575 (186 Deleted) 1575 (166 Detaled) Ir :
8) Conkies 2384 (904 Deleted) 3364 (904 Deleted)
(D Device Events ri (4 Deleted) 4 (4 Deleted)
2S Device Users 4 : 1

(Sj Emails 958 (154 Delotad) 958 (154 Deleted)

(2) instalted Applications } 352 (? Detaled) 352 (7 Deleted)

(Slinsiant Messages 14a {118 Deleted) 118 (118 Deleted)
i Journsys “ 1 1
(Tiitecations T a6 - (77 Deletad) 395 (77 Deleted)

Ke MMS Massages 376 (22 Debsted) 376 (22 Deleted)

[sy Notes " " Ta " 2...

8 Passwords | 175 (1 Deleted) 175 {1 Deleted)

[fp Searched items | 276 (40 Deleted) z76 (40 Deleted)

(RO SMS Messages a rr (372 Deleted) 941 (372 Detaled)

(24 User Aecounts 26 26
2] Web Bookmarks 16 16
gO Web Histary 254 (6 Deleted) 254 (6 Deteterd)

*/" Wireless Nehvorks | 20 20

Ci) Timatine 16778 (829 Deloted) 148778 (899 Deleted}

(Ed Data Fites | 49981 {7206 Deleted) 49981 (7208 Deleted)

© Applications 1912 (39 Delsted) 1912 (39 Deleted)

© Archives 175 (29 Deleted) 175 (29 Deleted)

@ Audio 1b47 (5 Deleted) 1547 {5 Deleted)

© Configurations } 45S 155

® Databases 643 (2 Deteted) 643 (2 Deleted)

@ Documents | 18 (1 Deteled) 18 (1 Deleted)

® Images 18087 (1775 Dateted) 18087 (1775 Deleted)

@ Text | 1899 (173 Deleted) 1a99 (173 Dateted)

© Uncategorized 26042 (5163 Deleted) 26042 (5163 Deleted)

@ Videos 10a (19 Delstad) 103 (19 Deleted)
Page 5 of 19

Case 3:18-mj-00016-DCK Document 2 Filed 06/21/19 Page 7 of 21 ;
Attached Reports for Case No. 3:18 MJ 16

1B202, CoolPad 3320A

A forensic examination was attempted, however, Cellebrite was unable to connect to the
examined device. This was due to the screen being damaged and unable to be manipulated in
order to change the necessary settings for Cellebrite to conduct the examination.

No data was obtained from this device.

Page 6 of 19
Case 3:18-mj-00016-DCK Document 2 Filed 06/21/19 Page 8 of 21

 
Attached Reports for Case No. 3:18 MJ 16

1B203, LG 441 GB

 

 

 

 

 

 

 

Contents

Be ees

(SIM Data « 4 i 4

Ea Data Files 83 83
@ Text 2 2
© Uncategorized a 81

 

 

 

 

 

 

 

Page 7 of 19
Case 3:18-mj-00016-DCK Document 2 Filed 06/21/19 Page 9 of 21
 

 

   

 

 

 

 

 

 

 

 

Attached Reports for Case No. 3:18 MJ 16
1B205, LG 441 GB

Contents
[S)SIM Data

g Data Files 83 83

®@ Text 2 2

® Uncategorized 81 81

Page 8 of 19
Case 3:18-mj-00016-DCK Document 2 Filed 06/21/19 Page 10 of 21

 
Attached Reports for Case No. 3:18 MJ 16

1B210, Kyocera $3150

A forensic examination was attempted, however, Cellebrite was unable to connect to this
device.

Photographs were taken of the phone number and User ID to identify the owner of the device
along with the contacts.

Page 9 of 19 .
Case 3:18-mj-00016-DCK Document 2 Filed 06/21/19 Page 11 of 21

 
 

 

Attached Reports for Case No. 3:18 MJ 16

1B211, Apple iPad Mini

Contents —

Application Usage
(3 Deleted)
(5 Deleted)
(1 Detetad)
(3 Deleted)

(1 Deleted)

(1 Deleted)

(17 Delated) (17 Deleted)

(5 Deleted) (5 Deleted)

® Appiications
s
s
e

Screenshots

Page 10 of 19
Case 3:18-mj-00016-DCK Document 2 Filed 06/21/19 Page 12 of 21

 

 

 

 

 

 

 

 
Contents

 

Attached Reports for Case No. 3:18 MJ 16

1B214, Samsung SM-T230NU

 

© Hangouts
® Instagram

Cookies

Users

Installed Applications

Powering Events

Saarchad Items

Wireless Nebvorks

Data

© Appications
e

(13 Deleted)
(8407 Deleted)
(124 Deleted)
(12 Delated)

(2 Detaled)
(3 Deleted)

(181 Deleted)

(1 Deleted)
(1 Deleted)
(1 Deleted)

(8 Deleted)

(32 Deleted)
(1 Deleted}

2 (1 Deleted)
56
18
282
1979
35168 (13 Deleted)
AB4B7 (9407 Deleted)
1880 (121 Detatad)
129 (12 Deleted)
187
(2 Deleted)
(3 Deleted)

(181 Detated)

 

 

 

 

 

“@ Text 1721 (171 Deleted} 1721 (171 Deleted)
@ Uncategorized 28149 (8836 Deleted) 28149 (8336 Deleted)
® Videos 268 (81 Delsted) 268 (81 Deleted)

 

 

 

 

Case 3:18-mj-00016-DCK Document 2 Filed 06/21/19

Page 11 of 19

Page 13 of 21

 

 
Attached Reports for Case No. 3:18 MJ 16

1B224, Lenovo TB-X103F

Contents

 

 

y Conkies

Device

Installed Applications
Locations

Powering Events

Accounls

(13 Delated)

(8407 Deleted)
® Applications i (121 Deleted)

(12 Deleted)

(2 Daleted)
(3 Dateled)

(181 Deleted)

(1 Deleted)
(1 Deleted)
(1 Deleted)

(8 Deletad)

(32 Deleted)

(1 Deleted)

(1 Deleted)

(13 Daletsd)
(9407 Dateted)
(121 Detetsd}
(12 Deleted)

(2 Deleted}
(3 Deleted)

(181 Detaled)

 

 

 

 

 

 

© text — dl az24 (171 Deleted) 1721 (171 Datetad)
© Uncategorized 28149 (8836 Deleted} 28149 (8835 Deleted)
# Videos 268 (81 Delated) 268 (B1 Deleted)

 

 

Page 12 of 19
Case 3:18-mj-00016-DCK Document 2 Filed 06/21/19

Page 14 of 21

 

 

 

 
wWwPwnr

Attached Reports for Case No. 3:18 MJ 16

Application Usage =~ ~—_
Calendar
Call Log
Cell Towers
Chats
a. Facebook Messenger
b. Google+ Wall
c. Hangouts
d. Kik Messenger
e. Text Now
Contacts
Cookies
Device Users
Emails

. Installed Applications
. Locations

. MMS Messages

. Notes

. Passwords

. Powering Events

. Searched Items

. SIM Data

. SMS Messages

. User Accounts

. User Dictionary

. Web Bookmarks

. Web History

. Wireless Networks
. Timeline

. Data Files

Applications
Archive

Audio
Configuration
Databases
Documents
Images

Text
Uncategorized
Videos

“rae me ao sD

1B225, Samsung SM-G900T

Page 13 of 19

Case 3:18-mj-00016-DCK Document 2 Filed 06/21/19 Page 15 of 21

 
Attached Reports for Case No. 3:18 MJ 16

1B229, Alcatel P310A Tablet

 

e A forensic examination was attempted, however, Cellebrite was unable to connect to this
device.

e No data was obtained from this device.

 

 

 

 

Page 14 of 19
Case 3:18-mj-00016-DCK Document 2 Filed 06/21/19 Page 16 of 21

 
Attached Reports for Case No. 3:18 MJ 16

1B229, Insignia NS-15S08 Tablet

 

 

Contents
Data Fibas 1 1
| @ Uncategorized 1 1

 

 

 

 

 

 

 

 

 

 

|
L.
Page 15 of 19 |
Case 3:18-mj-00016-DCK Document 2 Filed 06/21/19 Page 17 of 21
Attached Reports for Case No. 3:18 MJ 16

1B233, LG D801

A forensic examination was attempted, however, Cellebrite was unable to connect to this
device.

No data was obtained from this device.

Page 16 of 19
Case 3:18-mj-00016-DCK Document 2 Filed 06/21/19 Page 18 of 21

 

 

 
“I. “Autofill ~

T
2.
3.
4
5

27.
28.

29.
30.

Attached Reports for Case No. 3:18 MJ 16

1B233, LG D801

 

Calendar

Call Logs

Cell Towers

Chats

a. Facebook

b. Facebook messenger
c. ICQ

d. ICQ — old version
e. Instagram

f. Line: bobbySeale
g. ooVoo

h. WhatsApp
Contacts

Cookies

Device Notifications
Device Users

. Emails

. Installed Applications
. Instant Messages

. Locations

. MMS Messages

. Notes

. Passwords

. Powering Events

. Searched Items

. SMS Messages

. User Accounts

. User Dictionary

. Web Bookmarks

. Web History

. Wireless Networkds
. Timeline

. Data Files

a. Applications
b. Audio

c. Configurations
d. Databases

e. Documents

f. Images

g. Text

h. Uncategorized
i. Videos

Activity Analytics
Analytics Emails
a. Uncategorized
b. bandannabillie@gmail.com
Analytics Phones
WhatsApp

Case 3:18-mj-00016-DCK

Page 17 of 19
Document 2 Filed 06/21/19 Page 19 of 21

 

 
 

Attached Reports for Case No. 3:18 MJ 16

1B233, Samsung SM-B311V

A forensic examination was attempted, however, Cellebrite was unable to connect to this

device. This device was in setup mode. Due to the examined device being in setup mode, no
examination was conducted.

No data was obtained from this device.

Page 18 of 19
Case 3:18-mj-00016-DCK Document 2 Filed 06/21/19 Page 20 of 21

 
Attached Reports for Case No. 3:18 MJ 16

1B240, Kyocera $1300

Call Logs
Contacts

SMS Messages
Timeline

Data Files

a. Audio

b. Images

c. Text

d. Uncategorized
6. Activity Analytics
7. Analytics Phones

 

WPwWNPR

 

 

Page 19 of 19
Case 3:18-mj-00016-DCK Document 2 Filed 06/21/19 Page 21 of 21
